DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments entered on 03/03/2022 have been accepted and entered. 
Response to Arguments
Regarding applicant’s argument, dated 03/03/2022, against the claim interpretation of the term “airfoil shape”, examiner believes that one holding ordinary skill in the art, the ordinary skill being in HVAC systems and the airflow within would recognize that an airfoil could include a variety of shapes, not just a teardrop or elliptical shape of a generic airfoil. Evidence to substantiate this statement of a flat plate airfoil can be found here: http://brennen.caltech.edu/fluidbook/externalflows/lift/flatplateairfoil.pdf.
Additionally, the statement “substantially quadrilateral cross-section with curved distal edges” 
would fall under the definition of an airfoil as stated in the encyclopedia Britannica (https://www.britannica.com/technology/airfoil) stating that an airfoil is a shape “that produces lift and drag when moved through the air”. A “substantially quadrilateral cross-section with curved distal edges” would produce both lift and drag as it is similar in shape to a flat plate. 
Applicant’s arguments, see pages 13-15, filed 03/03/2022, with respect to the rejection(s) of claim(s) 1,12 and 21 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 35 U.S.C. § 102 rejection below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson et al. (US 6901988 B2) hereinafter referred to as Colson.
Regarding claim 1, Colson teaches a heating, ventilation (abstract, a window would ventilate air), and/or air conditioning (HVAC) system, comprising:
a damper assembly (Fig. 1b) configured to regulate airflow (head rail 20 and other louvers 14 
could be used to regulate airflow through the window);
	a frame of the damper assembly (Fig. 1b, mounting bracket 40);
	a first damper blade piece having a first curved airfoil surface and configured to couple with the frame (Fig. 13a, see upper split half 230A; Col. 13, lines 1-3); and
a second damper blade piece having a second curved airfoil surface (Fig. 13a, see lower 
split half 230a) and configured to couple with the frame (Col. 13, lines 1-3), wherein the first damper blade piece comprises a first inner surface opposite the first curved airfoil surface (see interior surface of upper spit half 230A), the first inner surface comprises a protrusion (see leftmost arm 233A), the second damper blade piece comprises a second inner surface opposite the second curved airfoil surface (see interior surface of lower split half 230A), the second inner surface comprises a retention slot (see leftmost notch 234A), and wherein the protrusion is configured to interlock with the retention slot to couple the first damper blade piece to the second damper blade piece to form a damper blade having an airfoil shape (Col. 16, lines 13-19).
Regarding claim 4, Colson teaches the HVAC system of claim 1, and Colson further teaches wherein the retention slot is a first retention slot, the protrusion is a first protrusion, the first inner surface comprises a second retention slot (Fig. 13a, see rightmost notch 234A), the second inner surface comprises a second protrusion (see right most arm 233A), and the second 
Regarding claim 5, Colson teaches the HVAC system of claim 1, and Colson further teaches wherein the first damper blade piece and the second damper blade piece are self-similar (Fig. 13a, see symmetry in split halves 230A).
Regarding claim 21, Colson teaches a damper assembly for heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a first damper blade piece having a first curved airfoil surface and a protrusion (Fig. 13a, 
see upper split half 230A, leftmost arm 233A); and
a second damper blade piece having a second curved airfoil surface and a groove 
engageable with the protrusion to interlock the first damper blade piece with the second damper blade piece to form a body of the damper blade having an airfoil shape (Fig. 13A, see lower split half 230A, leftmost notch 234A; Col. 16, lines 13-19).
Regarding claim 24, Colson teaches the damper blade of claim 21, and Colson further teaches wherein the first damper blade piece includes a first inner surface opposite the first curved airfoil surface (Fig. 13a, see interior of upper split half 230A), the first inner surface having the protrusion (leftmost arm 233A), wherein the second damper blade piece includes a second inner surface opposite the second curved airfoil surface (see interior of lower split half 230A), the second inner surface having the groove (leftmost notch 234A).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 9-12, 14-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 6901988 B2) in view of Monahan et al. (US 20160216000 A1) hereinafter referred to as Monahan.
Regarding claim 2, Colson teaches the HVAC system of claim 1, Colson, however, fails to teach comprising a pivot rod about which the first damper blade piece and the second damper blade piece are configured to couple, wherein the first damper blade piece and the second damper blade piece are configured to couple to the frame via the pivot rod.
Monahan teaches of a pivot rod (Fig. 1, axle 208) about which the first damper blade 
piece and the second damper blade piece are configured to couple (Fig. 2, shell members 12, 14 channel 40), wherein the first damper blade piece and the second damper blade piece are configured to couple to the frame via the pivot rod (Fig. 1, axle 208 is coupled to frame 200).
	Specifically, the combination the examiner has in mind is to add the channel and axle of Monahan to Colson. Particularly to form the channel in Colson in a bending fashion as done in Monahan and to feed the axle through said channel. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Monahan to modify Colson to include the above combination. Doing so allows the damper to pivot without the need of a separate bracket within the blade which eases assembly (¶ [0029]).
Regarding claim 9, Colson teaches the HVAC system of claim 1, Colson, however, fails to teach wherein the first damper blade piece includes an edge and a finger gasket extending from the edge.
Monahan teaches wherein the first damper blade piece includes an edge and a finger gasket extending from the edge (see annotated Fig. 2 of Monahan below).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Monahan to modify Colson to include the above combination. Doing so allows for an air tight seal of the damper blades when in a closed position (¶ [0005]).
Regarding claim 10, Colson as modified teaches the HVAC system of claim 9, and Colson as modified further teaches wherein the finger gasket forms a portion of the first inner surface of the first damper blade piece wherein the portion of the first inner surface includes a finger protrusion (Fig. 2, leftmost sealant 36) and a finger groove that extend along a length of the first damper blade piece (see annotated Fig. 2 of Monahan below).
Regarding claim 11, Colson as modified teaches the HVAC system of claim 10, wherein the damper blade is a first damper blade, and the HVAC system includes a second damper blade, wherein the second damper blade includes a third damper blade piece having an additional finger gasket, wherein the additional finger gasket includes an additional finger protrusion and an additional finger groove, and wherein the finger protrusion of the finger gasket is configured to mate with the additional finger groove of the additional finger gasket, and the additional finger protrusion of the additional finger gasket is configured to mate with the finger groove of the finger gasket (Fig. 2 represents airfoil blade 10 which has mirrored finger gaskets with finger protrusions and grooves as described in the rejection of claim 10. Looking to Fig. 1, each damper blade is represented by reference numeral 10 meaning that each blade is identical to the one shown in Fig. 2, therefore Monahan teaches of a second damper blade with all the features of the first damper blade).
Regarding claim 12, Colson teaches a damper assembly for a heating, ventilation (abstract, a window would ventilate air), and/or air conditioning (HVAC) system, comprising:
a frame (Fig. 1b, mounting bracket 40);
a damper blade pivotably coupled to the frame (Col. 2, lines 45-55, tilting head rail, the head rail tilts and is attached to the mounting bracket meaning that it is “pivotably coupled”), wherein the damper blade comprises
a first damper blade piece comprising a protrusion extending from a first segment of the first damper blade piece (Fig. 13a, see upper split half 230A, leftmost arm 233A); and 
a second damper blade piece comprising a groove formed in a second segment of the second damper blade piece wherein the protrusion is engageable with the groove to interlock the first damper blade piece and the second damper blade piece to form the damper blade (Fig. 13A, see lower split half 230A, leftmost notch 234A). 
	Colson fails to teach a pivot rod pivotably coupling the damper blade to the frame, wherein the first damper blade piece and the second damper blade piece are coupled about the pivot rod.
	Monahan teaches of a pivot rod pivotably coupling the damper blade to the frame (Fig. 1, axle 208, frame 200), wherein the first damper blade piece and the second damper blade piece are coupled about the pivot rod (Fig. 2, shell members 12, 14 and channel 40).
	Specifically, the combination the examiner has in mind is to add the channel and axle of Monahan to Colson. Particularly to form the channel in Colson in a bending fashion as done in Monahan and to feed the axle through said channel. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Monahan to 
Regarding claim 14, Colson as modified teaches the damper assembly of claim 12, and Colson further teaches wherein the second segment includes a pair of prongs that define the groove therebetween (see annotated Fig. 13a of Colson below)
Regarding claim 15, Colson as modified teaches the damper assembly of claim 12, and Colson further teaches wherein the protrusion is a first protrusion and the groove is a first groove, wherein first damper blade piece includes a second groove formed in the first segment of the first damper blade piece (Fig. 13a, see rightmost notch 234A) and the second damper blade piece includes a second protrusion extending from the second segment of the second damper blade piece (see rightmost arm 233A), wherein the second is engageable with the second groov
Regarding claim 16, Colson as modified teaches the damper assembly of claim 12, Colson, however, fails to teach wherein the damper blade is a first damper blade, and the damper assembly includes a second damper blade pivotably coupled to the frame and having a third damper blade piece interlocked with a fourth damper blade piece, wherein a first finger gasket extends outwardly from a first edge of the first damper blade piece and includes a first finger protrusion and a first finger groove, wherein a second finger gasket extends outwardly from a second edge of the third damper blade piece and includes a second finger protrusion and a second finger groove, and wherein the first finger protrusion of the first finger gasket is 
Monahan teaches wherein the damper blade is a first damper blade, and the damper assembly includes a second damper blade pivotably coupled to the frame (Fig. 1, see multiple airfoil blades 10) and having a third damper blade piece interlocked with a fourth damper blade piece (each airfoil blade 10 is identical to the one shown in Fig. 2 which has a first and second damper blade piece, therefore the additional airfoil blades would have a third and fourth damper blade piece), wherein a first finger gasket extends outwardly from a first edge of the first damper blade piece (see annotated Fig. 2 of Monahan below) and includes a first finger protrusion (Fig. 2, sealant 36) and a first finger groove (see annotated Fig. 2 of Monahan below), wherein a second finger gasket extends outwardly from a second edge of the third damper blade piece and includes a second finger protrusion and a second finger groove (each additional blade would have the features of the first blade described in Fig. 2), and wherein the first finger protrusion of the first finger gasket is configured to engage with the second finger groove of the second finger gasket in respective closed positions of the first damper blade and the second damper blade within the frame (¶ [0005]).
Specifically, the combination the examiner has in mind is to add the finger gasket with 
the finger groove and finger protrusion to both sides of the airfoil blade of Colson as shown in Monahan and those features to each additional louver on Colson. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Monahan to modify Colson to include the above combination. Doing so allows for an air tight seal of the damper blades when in a closed position (¶ [0005]).
Regarding claim 17, Colson as modified teaches the damper assembly of claim 16, and Colson as modified further teaches damper assembly of claim 16, wherein the second finger protrusion of the second finger gasket is configured to engage with the first finger groove of the first finger gasket in the respective closed positions of the first damper blade and the second damper blade (¶ [0005], engagement between the first finger protrusion and the second finger groove would provide an air tight seal).
Regarding claim 23, Colson teaches the damper blade of claim 21, Colson, however, fails to teach wherein the first damper blade piece includes a first finger gasket extending outwardly from a first edge of the first damper blade piece and the second damper blade piece includes a second finger gasket extending outwardly from a second edge of the second damper blade piece.
Monahan teaches wherein the first damper blade piece includes a first finger gasket 
extending outwardly from a first edge of the first damper blade piece (see annotated Fig. 2 of Monahan below) and the second damper blade piece includes a second finger gasket extending outwardly from a second edge of the second damper blade piece (see annotated Fig. 2 of Monahan below).
	Specifically, the combination the examiner has in mind is to add both finger gaskets with 
the finger groove and finger protrusion to both sides of the airfoil blade of Colson as shown in Monahan and those features to each additional louver on Colson. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Monahan to modify Colson to include the above combination. Doing so allows for an air tight seal of the damper blades when in a closed position (¶ [0005]).

    PNG
    media_image1.png
    303
    918
    media_image1.png
    Greyscale

Annotated Fig. 2 of Monahan

    PNG
    media_image2.png
    348
    836
    media_image2.png
    Greyscale

Annotated Fig. 13A of Colson
Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 6901988 B2) in view of Nien (GB 2431958 A).
Regarding claim 6, Colson teaches the HVAC system of claim 5, Colson, however, fails to teach wherein the first damper blade piece and the second damper blade piece are each an extruded polymer.
Nien teaches wherein the first damper blade piece and the second damper blade piece are each an extruded polymer (Pg. 6, line 21).
Specifically, the combination the examiner has in mind is to have all the damper pieces of Colson be made from plastic (a polymer).

Regarding claim 22, Colson teaches the damper blade of claim 21, and Colson further teaches wherein the first damper blade piece and the second damper blade piece are self- similar (see symmetric upper and lower split halves).
Colson however fails to further teach that the blade pieces are formed from a polymeric material.
Nien teaches that the blade pieces are formed from a polymeric material (Pg. 6, lines 21-26).
Specifically, the combination the examiner has in mind is to have all the damper pieces of Colson be made from plastic (a polymer).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nien to modify Colson to include the above combination. Doing so would make the damper blade lighter and extend the service life of its pivot (Pg. 6, lines 21-26).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 6901988 B2) in view of Monahan et al. (US 20160216000 A1) hereinafter referred to as Monahan and Nien (GB 2431958 A).
Regarding claim 18, Colson as modified teaches the damper assembly of claim 12, Colson as modified fails however to teach wherein the first damper blade piece and the second damper blade piece are formed from a common stock of extruded polymer such that the first damper blade piece and the second damper blade piece are self-similar to one another.
Nien teaches wherein the first damper blade piece and the second damper blade piece are 

	Specifically, the combination the examiner has in mind is to make the symmetrical halves of Colson as modified from plastic (a polymer).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nien to modify Colson as modified to include the above combination. Doing so would make the damper blade lighter and extend the service life of its pivot (Pg. 6, lines 21-26).
Allowable Subject Matter
Claims 7-8, 19-20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heintz et al. (EP 878601 A1) teaches of a c-shaped bracket to hold together two pieces of a 
damper blade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762